DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 10/21/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact paragraphs ¶¶ [0004] & [0016], which are not written in concise, idiomatic English; they appear to be a machine translation of a foreign language.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent App. Pub. No. 2020/0174044 to Liu et al. in view of United States Patent No. 8,896,295 to Friedrich et al.

Regarding claim 1, Liu teaches a current detection device comprising:
a first coil having a planar shape (16a);
a magnetic field detection element disposed in a spaced apart manner from the first coil in a direction orthogonal to a plane of the first coil (21), the magnetic field detection element being disposed so as to receive a magnetic field which the first coil generates (¶ [0028]);

But Liu does not teach explicitly a second coil having a planar shape, the second coil being disposed in a spaced apart manner from the first coil with respect to an axis perpendicular to the shield layer or an operation circuit configured to operate the second coil.
However, Friedrich teaches a second coil having a planar shape (14b), the second coil being disposed in a spaced apart manner from the first coil with respect to an axis perpendicular to the shield layer (figure 1A) and an operation circuit configured to operate the second coil (134).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the second coil and operation circuit of Friedrich with the device of Liu in order to provide any number of measurement advantages, e.g., differential measurement, redundancy, etc., thereby enhancing the usefulness and reliability of the device.

Regarding claim 2, Liu in view of Friedrich teaches the current detection device according to claim 1, and Liu further teaches wherein the operation circuit is configured of an oscillation circuit or a high-frequency circuit (¶ [0052]).

Regarding claim 3, Liu in view of Friedrich teaches the current detection device according to claim 1, and Liu further teaches comprising a third coil having a planar shape (16b), wherein
a center axis of a magnetic flux which the first coil generates and a center axis of a magnetic flux which the third coil generates are positioned on a same axis (figure 2), and
the magnetic field detection element is disposed between the first coil and the third coil, and is disposed on the same axis (figure 2).

Regarding claim 4, Liu in view of Friedrich teaches the current detection device according to claim 1, and Liu further teaches wherein the shield layer is configured to shield an electrostatic noise or an electromagnetic noise from entering the magnetic field detection element or a drive circuit of the magnetic field detection element (¶ [0027]).

Regarding claim 5, Liu in view of Friedrich teaches the current detection device according to claim 1, and Liu further teaches comprising:

a drive circuit configured to drive the magnetic field detection element (¶ [0030]).

Regarding claim 6, Liu in view of Friedrich teaches the current detection device according to claim 1, and Liu further teaches wherein the first coil and the second coil each are formed of a planar coil having a spiral shape (figure 4), a rectangular shape, or a hexagonal shape.

Regarding claim 7, Liu in view of Friedrich teaches the current detection device according to claim 3, and Liu further teaches wherein the third coil is formed of a planar coil having a spiral shape (figure 4), a rectangular shape, or a hexagonal shape.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2020/0292585 to Liu discloses a sensor chip.

United States Patent App. Pub. No. 2020/0174043 to Liu discloses a current detection apparatus.
United States Patent App. Pub. No. 2018/0340986 to Latham et al. discloses a coil actuated sensor with sensitivity detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
8/28/2021